Application for admission to practice as an attorney and counselor at law. Application denied upon the ground that the proof fails to establish, as required by the applicable rule (CPLR 9406, subd. 3), that the applicant is an actual resident of the State of New York and that he has been such resident for six months prior to the filing of his application. The applicant may renew his application after he shall have established such residence, and upon furnishing satisfactory proof thereof. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.